UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 HERBERT FEINBERG,                                                      :
                                              Plaintiff,                :
                                                                        :   19-CV-3410 (JMF)
                            -v-                                         :
                                                                        :        ORDER
 NATHANIEL F. LAND, SANGITA SHAH, SOUTH                                 :
 DALE MABRY SELF-STORAGE, and CORPORATION :
 SERVICE COMPANY,                                                       :
                                              Defendants.               :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On December 17, 2019, Defendant Sangita Shah filed a motion to dismiss the complaint

under Rule 12(b) of the Federal Rules of Civil Procedure. See ECF No. 33. Under Rule

15(a)(1)(B), a plaintiff has twenty-one (21) days after the service of a motion under Rule 12(b) to

amend the complaint once as a matter of course. Because Plaintiff is proceeding pro se,

however, the Court will give Plaintiff additional time to amend the complaint.

        Accordingly, it is hereby ORDERED that Plaintiff shall file any amended complaint by

January 15, 2020. If Plaintiff believes that the pleading of additional facts will cure deficiencies

identified in the motion to dismiss, Plaintiff should include those facts in the amended complaint.

Plaintiff will not be given any further opportunity to amend the complaint to address issues

raised by the motion to dismiss.

        If Plaintiff does amend, he need not respond to the pending motion to strike, which will

then be denied as moot. Further, if Plaintiff does amend, by three (3) weeks after the amended

complaint is filed, Defendant Sangita Shah shall: (1) file an answer; (2) file a new motion to

dismiss; or (3) file a letter on ECF stating that she relies on the previously filed motion to

dismiss. If Defendant Sangita Shah files an answer or a new motion to dismiss, the Court will

deny the previously filed motion to dismiss as moot. If Defendant Sangita Shah files a new
motion to dismiss, any opposition shall be filed within thirty days, and any reply shall be filed

within fourteen days of any opposition.

       If no amended complaint is filed, Plaintiff shall file any opposition to the motion to

dismiss and to the pending motion to strike, in the form of a consolidated memorandum of

law, by January 15, 2020. Defendant’s reply in support of both motions, if any, shall be filed,

also in the form of a consolidated memorandum of law, by January 29, 2020.

       In light of the foregoing, the briefing schedule previously adopted for Defendant Sangita

Shah’s Motion to Strike, see ECF No. 30, is no longer in effect.


       SO ORDERED.

Dated: December 18, 2019                             __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 2
